Citation Nr: 1413999	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left foot pes planus.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to service connection for a left thigh disability with numbness.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine strain.

8.  Entitlement to an initial compensable evaluation for hypertension.

9.  Entitlement to an initial compensable evaluation for cluster headaches.

10.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 2001 to March 2009, to include tours of duty in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for allergic rhinitis, a left arm disability, a left thigh disability, and evaluation of PFB are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed left foot pes planus was first manifested during active duty service.

2.  There is no current hearing loss disability for VA purposes.

3.  There is no current right knee disability.

4.  The service-connected low back disability is manifested by limitation of motion in flexion to no worse than 40 degrees; there is no ankylosis.

5.  Hypertension is manifested by diastolic pressures below 100 and systolic pressures below 160; there is no history of diastolic pressures at or above 100.

6.  Cluster headaches occur less frequently than once every two months, and are not typically prostrating.


CONCLUSIONS OF LAW

1.  The criteria for service connection of left foot pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection of bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.40, 4.59 (2013).

4.  The criteria for an initial evaluation in excess of 20 percent for a lumbar spine strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

5.  The criteria for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

6.  The criteria for an initial compensable evaluation for cluster headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The appeals with regard to evaluation of the low back, hypertension, and headaches arise from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the appeals for service connection decided here, an April 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted and necessary opinions obtained in August 2009 and January 2011.  Although the Veteran has argued that the examiners lacked sufficient expertise to render full and fair opinions on his claims, the record reflects no indication that the examinations are not adequate with regard to the decisions rendered here.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (A VA examiner is presumed competent in the absence of evidence to the contrary).  The examiner made complete clinical findings and offered requested opinions, with accompanying necessary rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Left Foot

Service treatment records (STRs) document that the Veteran's feet, including the arches, were normal, even on weight bearing.  During service, he sustained an injury to his left foot when a heavy drum fell on it.  STRs after that point contain references to continued foot pain, and the Veteran has independently alleged that he has continued to experience left foot pain since the accident.  

At the August 2009 VA examination, the Veteran reported that he used over the counter shoe inserts for relief of foot pain.  He stated that his parents told him he had flat feet as a child.  On physical examination, the examiner stated that there were signs of flat foot on the left, and that the arch was not present with weight bearing.  An x-ray was taken, but only in a nonweight bearing position; the foot was normal.  The examiner diagnosed left foot pes planus, and opined that it had been present from childhood, without aggravation.

However, as the Veteran's entry examination into service showed no left foot disability, he is considered sound at that time; pes planus did not pre-exist service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The evidence demonstrates that the Veteran sustained an injury of the left foot in service, has consistently complained of foot problems since that time, and is currently diagnosed with left foot pes planus.  Although the diagnosis was not rendered until after service, the totality of the evidence establishes that the left foot condition had its origin in service.  38 C.F.R. § 3.303(d).  Service connection is warranted.

	Hearing Loss

For VA purposes, a hearing loss disability exists when puretone thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiometric testing was conducted in August 2009 and again in January 2011.  Neither test revealed results meeting the definition of a hearing loss disability for VA purposes.  Puretone thresholds were no worse than 20 decibels (January 2011, and speech recognition scores were at worst 96 percent (August 2009).

As there is no current disability, by regulation, service connection cannot be warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

	Right Knee

Similarly, there is no showing of a service-connectable disability of the right knee.  STRs show in-service complaints of right knee pain in January 2009, but the March 2009 separation physical shows no clinical findings or complaints related to the right knee.  

At the August 2009 VA examination, the Veteran complained of right knee pain in service when running.  He denied any manifestations other than pain.  On physical examination, the knee was normal, without deformity, crepitus, tenderness, or instability.  Range of motion was full and complete, from 0 to 140 degrees, and no pain was reported.  Repetitive motion adduced no functional impairment.  The knee was normal on x-ray.  No right knee diagnosis was made; the joint was normal.

VA treatment records from June 2011 also show complaints of right knee pain with running.  No functional impairment was noted; range of motion was normal.  Right knee arthralgia was diagnosed.  In November 2011, he underwent physical therapy for pain complaints; no limitations of function were noted, and providers repeatedly stated that range of motion was full, without tenderness.  The veteran did use medication for pain, but such was also prescribed for headaches.

The Veteran has continued to complain of constant right knee pain, and states that it makes popping sounds.

The sole right knee manifestation shown by clinical investigation and the Veteran's competent and credible statements is, essentially, pain.  There is no showing of any functional impairment of the knee.  Range of motion is full.  The joint is stable.

Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here there is no showing of any such functional loss.  While the Veteran has made the general complaint that the knee "limits [his] physical activities" such allegation is outweighed by the repeated clinical findings of normal movement, weight bearing, and stability, even with testing of repetitive motion.  

As no disability resulting from the findings of right knee pain is shown, service connection cannot be awarded.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Lumbar Spine

The Veteran is currently evaluated under the criteria of Code 5237, for lumbosacral strain, which directs that a variety of spine conditions be rated under a unified scheme.  Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The current 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

VA treatment records reveal continued low back pain complaints, particularly with prolonged use or sitting.  Range of motion was intermittently impacted.  In June and November 2011, range of motion was normal.  However, during a flare-up of pain in August 2012, flexion was limited to 40 degrees.

At the August 2009 VA examination, the Veteran complained of back pain, with no radiation or other associated symptoms.  He occasionally used a back brace, and reported that he had not missed work due to the back pain.  Physical examination showed range of motion as 60 degrees in flexion and 20 degrees in extension; that was when pain began.  There was pain at 25 degrees with left lateral bending, but right lateral bending was to 30 degrees and painless.  Rotation was to 40 degrees and painless bilaterally.  Repetitive motion caused no additional functional impairment.  

The Veteran's low back disability is manifested by limitation of motion to no worse than 40 degrees in flexion; this level of movement warrants a Schedular evaluation of 20 percent .  A higher rating is not assigned unless movement is to 30 degrees or less, or there is ankylosis.  Such limitations are simply not present, even upon consideration of actual functional impairment caused by pain, weakness, fatigue, lack or endurance, or incoordination.  While the Veteran contends he does have such limitation, he is not competent to "opine" on the range; such requires actual measurement with a goniometer.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 20 percent is not warranted.


	Hypertension

Hypertension is rated under Code 7101, which provides that a 10 percent evaluation is awarded when diastolic pressure (the bottom number) is predominantly 100 or more, or; systolic pressure (the top number) is predominantly 160 or more, or; when there is a history of diastolic pressure predominantly 100 or more and a current need for continuous medication for control.  If diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more, a 20 percent rating is assigned.  Diastolic pressures of 120 warrant a 40 percent evaluation, while diastolic pressures of 130 are rated 60 percent disabling.  38 C.F.R. § 4.104, Code 7101.

It is well established that the Veteran uses continuous medication for control of his blood pressure.  However, review of the claims file reveals that at no time have diastolic pressures met or exceeded 100, even prior to starting the medication in September 2006; they certainly are not predominantly in excess of 100.  Diastolic pressures appear to predominantly been in the 80's; it was elevated systolic pressures, in the 140's, which appear to have prompted medical concerns.  He has a family history of hypertension, as reflected in the medical history provided in service, and doctors were proactive in monitoring and treating his high blood pressures.  Current findings show diastolic pressures continue to be below 100, and systolic pressures are below 160.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable evaluation for hypertension is not warranted.

	Headaches

The Veteran is service-connected for what have been termed cluster headaches; they are also referred to as tension type headaches.  He is rated under Code 8100, for migraine headaches, by analogy, as no other form of headache is listed in the Rating Schedule.  38 C.F.R. § 4.20.  Code 8100 provides that characteristic prostrating attacks averaging one every 2 months over the last several months warrants a 10 percent evaluation; less frequent attacks are noncompensable.  Characteristic prostrating attacks occurring on an average once a month over the last several months are 30 percent disabling, and very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability are rated 50 percent disabling.

The Veteran alleged in his April 2010 notice of disagreement that he has severe, prostrating headaches once every two months or better.  He also stated that at times during service he had no period longer than two weeks without a headache once they began.  

At the August 2009 examination, he reported having two or three major episodes of headaches in the past year, though he also asserted having six episodes of incapacitating headaches in the past 12 months.  The neurology examination was normal.

VA treatment records reveal that in June 2011, when establishing care at VA, the Veteran reported that headaches lasted up to 10 days; they were throbbing and did not cause nausea or vomiting.  He denied an aura, or sound sensitivity. He did have light sensitivity, but "can do what he need[s] to do."  In November 2011 he stated that he last had a headache three months prior; he did not have nausea, vomiting, or light or sound sensitivity.  He used medication for control.

Although the Veteran reports having severe, prostrating headaches in service, since service his complaints and clinical findings indicate a far lesser severity of headache.  He "can do what he need[s] to do" even when having an attack, and there is no evidence or report of prostration.  While the Veteran apparently fears that his headaches may cause such, the fact is that they have not, and ratings must be assigned on current manifestations, not prospective fears.  Further, the weight of the evidence indicates that headaches happened less frequently than every two months.  The Veteran provided apparently contradictory information at the August 2009,indicating both that he had a headache every two months, and every four to six months.  Treatment records, covering the period of June 2011 to August 2013, while showing continuous treatment, fail to document actual headaches as frequently as required for a compensable rating.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable evaluation for cluster headaches is not warranted.

	Extraschedular Evaluations

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, with respect to the low back, hypertension, and headaches, no extraschedular evaluation is warranted.  The criteria for each fully encompass the Veteran's reports of current symptomatology, such as limitation of motion with pain, use of medication, and frequency of attacks.  Further, there is no allegation or evidence that any exceptional disability picture exists.  The Veteran has not been hospitalized, for example, and has denied excessive interference with work.


ORDER

Service connection for left foot pes planus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.

An initial evaluation in excess of 20 percent for a lumbar spine strain is denied.

An initial compensable evaluation for hypertension is denied.

An initial compensable evaluation for cluster headaches is denied.


REMAND

Remand is required with regard to the remaining appeals for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Allergic Rhinitis

An adequate VA examination is required.  STRs show treatment for allergies in service, and the Veteran has competently and credibly reported recurrent upper respiratory symptoms.  However, the August 2009 VA examiner appears to have limited his inquiry to the Veteran's status at the moment of examination, without consideration of the lay testimony regarding the intermittent nature of symptoms.  On remand, the examiner must not only comment on any current symptoms, but also indications of any chronic condition.  A nexus opinion is also required if a disability is identified.


Left Arm and Left Thigh

The Veteran has credibly and competently reported subjective neurological symptoms of the arm and thigh.  No examiner has provided a clear explanation for such.  However, the record reflects speculation that each condition may be associated in some way with an already service connected disability.  The left arm appears to flare up when headaches occur, and doctors have speculated regarding a connection between the thigh pain and the low back.  On remand, a neurological evaluation must address these possibilities in full.

Further, the Board notes that the Veteran served two tours in Southwest Asia.  Regulations recognize that there is associated with such service some undiagnosed illness, which manifests as symptoms, including neurological complaints, which appear unexplained.  38 C.F.R. § 3.317.  The possible application of such a theory here must be investigated.

PFB

PFB is currently rated as noncompensable under Code 7806, as analogous to  dermatitis; rating is based on the percentage of body area impacted, and the form of treatment.  However, as it is a condition of the head, face, and neck, Code 7800, which considers the presence of eight characteristics of disfigurement.  38 C.F.R. § 4.118.

Current findings do not address these characteristics, defeating attempts to apply the alternative criteria.  Remand is required for updated findings addressing all potentially applicable Codes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information on secondary service connection for the left thigh and arm, as well as undiagnosed illnesses.

2.  Associate with the claims file complete VA treatment records from the medical center in Fayetteville, North Carolina, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of August 2012 to the present.  Complete records must be available for review, to include those listed as not viewable electronically, as with an August 2013 "completed employee health."

3.  Schedule the Veteran for a VA respiratory examination (Miscellaneous and/or Nose, Sinus, Larynx, and Pharynx).  The claims folder must be reviewed in conjunction with the examination.  

The examiner must identify all current chronic conditions of the upper respiratory system; the presence of allergic rhinitis or similar conditions must be specifically addressed.

For each condition diagnosed, the examiner must opine as to whether it is at least as likely as not such was first manifested on active duty, or was otherwise caused or aggravated by military service.

A full and complete rationale is required for any opinion expressed.

4.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.  Any necessary testing, such as EMG or NCV, must be accomplished.

The examiner must identify all current chronic conditions of the left arm and left thigh.

For each condition diagnosed, the examiner must opine as to whether it is at least as likely as not such was first manifested on active duty, or was otherwise caused or aggravated by military service.

The examiner must opine as to whether reported symptoms are associated with/symptoms of a known disability, such as headaches or the low back, or represent manifestations of an undiagnosed illness.

A full and complete rationale is required for any opinion expressed.

5.  Schedule the Veteran for a VA skin examination.  The examiner must fully describe all current manifestations of PFB, to include the percentage of body area (exposed and unexposed) affected and the actual measurable surface area.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


